On Rehearing.
In its motion for rehearing Goldsberry Bros., Inc., vigorously attack our holding to the effect that plaintiffs petition does not show that it leased the property in question with the intent of conducting a retail business, separate and apart from its wholesale establishment. In support of its contention that plaintiff’s petition does show such purpose and intent, it quotes from paragraphs 2 and 5 thereof the following; “That heretofore, to-wit; on November 9, 1928, plaintiff, D. K. Oason and the defendant, Goldsberry Brothers, Inc., made and entered into a certain contract, by virtue of the terms of which the defendant, Goldsberry Brothers, Inc., contracted with the plaintiff to lease a certain tract of real estate situated in the city of Nacogdoches, Nacogdoches County, Texas, and being a lot situated at the corner of North and Hospital Streets in said city of Nacogdoches, and being a part of the old L. Zeve homestead lot, beginning at the corner curb of Hospital Street and extending Fifty-two (52) feet therefrom with the curb on North Street by the depth of said lot; upon which said lot the plaintiff, D. K. Cason contracted and agreed to construct a certain brick building according to certain plans and specifications described in said lease, which property was to be occupied by the defendant, Goldsberry Brothers, Inc., and used by them in conducting therein a retail grocery store, to be known as a ‘Clarence Saunders’ store. * * ⅜ That the character of business for which said property was leased and which the defendant, Goldsberry Brothers, Inc., contracted and obligated themselves to conduct on said property, was what is known as a ‘Clarence Saunders retail grocery store.’ ”
This court did not, as suggested by appel-lee, overlook this portion of the pleadings. The quoted portion of the petition simply shows that Goldsberry Bros., Inc., intended to operate a retail store on the leased prem*1056ises. It does not affirmatively show, nor does any other part of the petition show, that, after the opening of the retail store, it would operate its wholesale store separate and apart from it. As pointed out in the original opinion, the lease contract is not before us. Eor aught the petition shows, the contract itself may have fully authorized Golds-berry Bros., Inc., to have condúcted its wholesale business in connection with the retail store. But, even if it did not, certainly no one but the plaintiff, the lessor, could have objected, had it attempted to so operate its wholesale business.
The only question before us is the sufficiency of plaintiff’s petition to state a cause of action. It is elementary that as against a general demurrer every reasonable in-tendment is indulged in favor of the sufficiency of the pleading. Even if it be conceded that the leasing of a piece of property by a wholesale concern with the purpose and intent of operating on it a retail store, separate and apart from its wholesale establishment, would render the lease contract void, which point is not before us, still the court would not be authorized to read into plaintiff’s petition in this case, by mere implication or inference, an intent on the part of Goldsberry Bros., Inc., to engage in business in violation of the law.